Citation Nr: 0106737	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  00-03 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral otitis media 
with mastoiditis and hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had verified service from November 1966 to July 
1970 and from June 1972 to June 1974.  The veteran also 
claims several periods of Reserve service, which have not 
been verified.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from an August 
1999 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas in which the RO 
denied the benefit sought on appeal.  

   
REMAND

The veteran claims entitlement to service connection for 
bilateral otitis media with mastoiditis and hearing loss.  
The veteran alleges that he developed bilateral otitis media 
with mastoiditis and hearing loss as a result of being 
exposed to engine room noise during service.  He also claims 
that he developed these disorders as a result of an incident 
in October 1996, when he was exposed to noise from equipment 
used to power aircraft while on the ground.  The veteran was 
discharged from Reserve service in 1997 due to diagnoses of 
chronic otitis media of the left ear with drainage, 
mastoiditis, bilateral hearing loss and positional vertigo.  
A review of the claims file reveals that additional 
development is required prior to adjudication of the 
veteran's appeal.     

First, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  Because of the change in the law brought about 
by the Veterans Claims Assistance Act of 2000, a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

With specific regard to the facts of the present case, the 
record reflects that the veteran's initial claims file has 
been rebuilt and attempts have been made to reconstruct the 
claims file and to obtain a complete copy of the veteran's 
service medical records.  In December 1998, the veteran 
completed an NA Form 13055 ("Request For Information Needed 
to Reconstruct Medical Data") and an NA Form 13075 
("Questionnaire About Military Service").  In these 
documents, the veteran provided information regarding his 
active service from January 1967 to July 1976 and indicated 
that he was treated on several occasions for bilateral otitis 
media and hearing loss while serving on different United 
States ships, including the U.S.S. Hulsey, Somers, Towers and 
England.  However, it does not appear that any attempt was 
made to obtain these treatment records.  The record also 
reflects that the veteran claims different periods of Reserve 
service from 1974 to 1982, 1987 to 1992 and in 1997.  The RO 
has not attempted to verify the dates of this service, or to 
determine whether it constituted active duty for training or 
inactive duty for training.  

In May 1999, the veteran was afforded a VA examination.  At 
that time, he reported experiencing decreased bilateral 
hearing for approximately 25 years.  The examiner diagnosed 
the veteran with severe, bilateral hearing loss, left side 
with no air conduction reception.  The examiner indicated 
that the veteran's hearing loss and tinnitus were secondary 
to chronic otitis media with cholesteatoma formation on the 
left side.  There is no indication that the examiner reviewed 
the claims file and the examiner gave no opinion as to 
whether the veteran's currently diagnosed disorders are 
related to any period of the veteran's service. 

The Veterans Claims Assistance Act specifically provides that 
the Secretary "shall make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain."  Also, the Secretary is 
to obtain service medical records or other relevant records 
pertaining to the claimant's active military, naval, or air 
service that are held or maintained by a governmental entity.  
After the Secretary makes reasonable efforts to obtain 
relevant records, the Act provides that the Secretary "shall 
notify the claimant that the Secretary is unable to obtain 
records with respect to the claim."  Further, where the 
totality of the evidence establishes that the veteran has a 
current disability that may be associated with his period of 
service and there appears to be insufficient medical evidence 
of record for the VA to decide the claim, the VA's duty to 
assist includes providing the veteran a medical examination.  

In light of the foregoing, the Board concludes that this 
matter should be remanded to the RO so that the veteran's 
Reserve service can be verified and so that additional 
efforts can be made to obtain treatment records identified by 
the veteran on the December 1998 NA Form 13055.  Also, the 
veteran should be afforded another VA examination to obtain a 
medical opinion as to whether the veteran's currently 
diagnosed ear and hearing disorders are related to any period 
of the veteran's service.  Efforts to obtain outstanding 
treatment records should be documented and if unsuccessful, 
the RO should notify the veteran of the same.  

Finally, the Board notes that the veteran submitted 
additional evidence to the Board in April 2000.  This 
evidence consists of treatment records from George H. Fisher, 
M.D. dated in April 2000.  The law provides that additional 
evidence may be accepted by the Board if submitted within a 
period of ninety days following the mailing of notice to the 
appellant that his appeal had been certified to the Board for 
appellate review and that the appellate record had been 
transferred to the Board.  See 38 C.F.R. § 20.1304(a) (2000).  
The additional evidence submitted by the veteran was 
submitted within the ninety-day period, but the evidence was 
not considered by the RO, and the veteran submitted this 
evidence without a waiver of RO consideration.  As such, 
because of these procedural deficiencies and because this 
evidence is pertinent to the veteran's claim of entitlement 
to service connection, while this matter is in remand status 
the RO should review this evidence and prepare a Supplemental 
Statement of the Case (SSOC).  See 38 C.F.R. § 20.1304(c).



Accordingly, this case is REMANDED to the RO, for the 
following action:

1.  The RO should attempt to verify all 
periods of the veteran's Reserve service, 
including whether any of this service was 
active or inactive duty training.  

2.  The RO should attempt to obtain 
outstanding treatment records as 
identified by the veteran in a December 
1998 NA Form 13055.  

3.  The veteran should then be afforded 
VA ear disease and audiological 
examinations to determine whether his 
currently diagnosed ear and hearing 
disorders are related to any period of 
his service.  The claims file must be 
made available to the examiner prior to 
the examination for review, and any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be conducted.  In light of the 
evidence of record, the examiner is 
requested to give an opinion as to 
whether it is at least as likely as not 
that any currently diagnosed hearing 
disorder is related to any period of the 
veteran's service.  The examiner should 
specifically discuss the veteran's 
allegations that he developed hearing 
disorders as a result of exposure to 
engine noise and as a result of an 
October 1996 trauma to the ears.  The 
complete rationale for each opinion 
expressed should be set forth, and must 
specifically include a diagnosis, or 
absence of a diagnosis.   

4.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
requested development has been 
accomplished.  If any development is 
incomplete, appropriate corrective action 
should be implemented.  Further, the RO 
is also requested to review the entire 
claims file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.  

5.  The RO should then readjudicate the 
veteran's claim based on all evidence of 
record.  If in order, the RO should 
provide the veteran and his 
representative with an SSOC and the 
veteran and his representative should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





